NO. 12-16-00177-CR

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

FRANK ANTHONY EVANS,                                      §   APPEAL FROM THE 7TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, Frank Anthony Evans, attempts to appeal from an order denying his “Motion
for Free Clerk’s Record or Loan.”
         As a general rule, an appeal in a criminal case may be taken only from a judgment of
conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961). However,
there are certain narrow exceptions. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas
1998, no pet.) (listing exceptions). The order Appellant complains of is not a judgment of
conviction nor does it fall within any exception to the general rule. Therefore, this Court has no
jurisdiction over the appeal.
         On June 22, 2016, this Court notified Appellant that the information received in this appeal
does not include a final judgment or other appealable order and therefore does not show the
jurisdiction of this Court. See TEX. R. APP. P. 37.2. Appellant was further notified that the appeal
would be dismissed unless the information was amended, on or before July 22, 2016, to show the
jurisdiction of this Court. See TEX. R. APP. P. 44.3. Appellant has not responded to the June 22,
2016 notice. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a).
Opinion delivered July 29, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 29, 2016


                                        NO. 12-16-00177-CR


                                  FRANK ANTHONY EVANS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1297-13)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.